*260
By the Court.

Lumpkin, J.
delivering the opinion.
We propose to consider but a single question in this case.
The suit is brought against John Bethune as the assignee and trustee of the Chattahoochee Railroad and Banking Company. The defendant denies that he is or ever was the assignee of said corporation. The plaintiff offered in evidence a deed of assignment made by the corporation to Van Leonard, John Bethune, the defendant, and one Wm. P. Young. The defendant objected, that this deed constituted three persons assignees, and that a suit cannot be maintained against one of them separately. To obviate this objection the plaintiff relies upon the act of the Legislature of 1843, making valid the assignment of the Chattahoochee Railroad and. Banking company to John Bethune alone, and conferring upon said assignee full power to sue and be sued in his said character of assignee, for any demand due to and from said corporation. Cobb 121.
Defendant then read a letter from himself dated in December, 1844, and addressed to the theh. Governor of the State, declining the legislative trust. There was no proof adduced to show that Bethune had ever directly or impliedly accepted the trust, either under the deed of the corporation or the act of 1843, and it was insisted by counsel for the defendant in error, that the Legislature could subject him to be sued as the assignee of the bank, not only without his consent, but against his will.
This case came before this Court in 1849, [7 Ga. Rep., 90,] when it was solemnly adjudicated that both the appointment and acceptance of the trust were necessary to constitute Bethune assignee: and further, that the Legislature could not make a citizen an officer against his consent. This point, therefore, is res adjudicata in this case, and we will only add, that to force a citizen to be an assignee, subject to’the duties,responsibilities, pains and penalties, provided by the statue, would, in the language of the Judge who wrote out the *261opinion in the former case, make the Government a despotism and the Legislature a tyrant.
I cannot take leave of this case without expressing my gratification at the professional decorum with which the argument was conducted. " ■
Judgment reversed.